UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1247



BARBARA M. BUSH,

                                            Plaintiff - Appellant,

          versus


PAMELA MARTIN; KELLI MATTOX; FOUNTAIN PARK
APARTMENTS; ANDREW CUOMO, The Honorable, U. S.
Department of Housing and Urban Development;
STEVE SIMONE; KAREN LYNCH; DEPARTMENT OF
SOCIAL SERVICES; MR. GREENE; MR. DOAKS; BILL
HUMPHREY; MARYLAND STATE DEPARTMENT OF HOUSING
AND COMMUNITY DEVELOPMENT, Federal Office for
HUD's Housing and Urban Development for Prince
George's County MD; LYNDA G. FOX, Secretary,
Maryland Department of Human Resources; PARRIS
N. GLENDENING, The Honorable, Governor of the
State of Maryland; WAYNE K. CURRY, The Honor-
able, Governor of the State of Maryland;
BARBARA A. MIKULSKI, The Honorable, United
States Senator; DONNA E. SHALALA, Secretary,
Department of Health and Human Services;
BEVERLY ANDERSON, The Social Security Adminis-
tration; NANCY GLASNICK, Superintendent, Mary-
land Department of Education Rehabilitation
Services; THE WORLD BANK GROUP; THOMAS P.
OLSON; KELLY SERVICES, INCORPORATED; NATIONS-
BANK; DOUGLAS M. TOPOLSKI; ERIC WELTER;
MICHAEL MARINO; MANPOWER INTERNATIONAL, INCOR-
PORATED; HUNTON & WILLIAMS; SELECT STAFFING
SERVICES; VOLT SERVICES GROUP; L. DENISE
GALAMBOS; JAMES R. KLIMASKI; REALTY MANAGEMENT
SERVICES; JOHN F. X. COSTELLO; DEPARTMENT OF
THE TREASURY; DONALD M. TEMPLE; JEANETT P.
HENRY; CHERNOR JALLOH; LESLIE D. GRADET, Judi-
cial Disabilities Commission, Court of Special
Appeals; STANTON J. GILDENHORN; MICHAEL L.
SUBIN; KAISER PERMANENTE; ALFRED F. BELCUORE;
WILLIAM J. CLINTON, President of the United
States; JANET RENO, Attorney General, U. S.
Department of Justice,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
00-251-CCB)


Submitted:   April 13, 2000              Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara M. Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Senior Judge Hamilton did not participate in consideration
of this case. The opinion is filed by a quorum of the panel
pursuant to 28 U.S.C. § 46(d) (1994).


                                2
PER CURIAM:

     Barbara M. Bush appeals the district court’s order dismissing

her complaint alleging violations of the Americans with Disabili-

ties Act and various federal and state civil rights laws.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Bush v. Martin, No. CA-00-251-CCB (D. Md. Feb.

23, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 3